Citation Nr: 0609899	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to service connection for a right leg disorder

REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


INTRODUCTION


The veteran had active service from March 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota. (RO).
The Board notes that in November 2004, the RO denied the 
veteran's claim for pension benefits because of his income 
and advised that he could reapply if his income dropped.  The 
veteran replied in late November 2004 that his income had 
dropped.  His claim for pension benefits is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  A chronic right leg disorder was not shown in service and 
is not shown to be related to service or an event of service 
origin. 


CONCLUSION OF LAW

A chronic right leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for a right leg disorder.  He claims essentially that he has 
had problems since service as the result of an injury in 
service. 

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In July 2004 the veteran filed his claim and reported that he 
fell out of a truck in service and wrenched his knee.  In the 
August 2004 VCAA notice letter, the December 2004 letter 
requesting additional evidence, the May 2005 rating decision, 
and the September 2005 statement of the case, the veteran was 
advised of the laws and regulations pertaining to his claim.  
In the August 2004 and December 2004 letters the veteran was 
informed of the evidence necessary to substantiate his claim, 
what evidence the RO would obtain and what evidence he should 
submit.  This letter described a broad variety of evidence he 
could submit and also requested that he provide any medical 
evidence in his possession that pertained to his claim.  The 
veteran was advised that he would be scheduled for a VA 
examination if it was felt to be necessary.  VA examinations 
were subsequently conducted and the reports are of record.  
He was asked for treatment records and he was specifically 
asked to submit any medical evidence showing a connection 
between his claimed leg disorder and service.  Collectively, 
these documents informed him of the evidence of record and 
explained the reasons and bases for the denial of his claim.  
In his July 2004 claim he indicated that all his medical 
records were with the VA and in his August 2004 letter he 
indicated he had no records to submit.  In his July 2005 
notice of disagreement and his October 2005 response to the 
statement of the case the veteran also did not identify any 
additional evidence or argument in support of his claim.  

The initial VCAA notification predated adjudication of this 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With regard to the duty to assist, it is noted that the 
veteran's service medical records and VA treatment records 
have been obtained.  VA examinations were conducted in March 
and April 2005.  All the evidence considered by the RO was 
described in the statement of the case and the veteran has 
not indicated that there are any additional relevant records 
to obtain.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  See 38 C.F.R. 
§ 3.159 (c)(4).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Therefore, the duty to assist and duty to notify as 
contemplated by applicable provisions, including VCAA, 
has been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  
VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed 
without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual background and analysis.

The veteran is seeking service connection for a right leg 
disorder and claims that it is the result of an injury from 
service.  In the statements he has submitted he claims that 
he fell off of a truck in service in 1954 and wrenched his 
knee and has had leg problems since service.  As will be 
explained below, the Board finds that the preponderance of 
the evidence is against his claim that he has a right leg 
disorder that was either caused or aggravated by service or 
an event during service.

On the veteran's initial examination for service he 
complained of leg cramps, but no disorder was noted on 
clinical examination.  His service medical records and 
January 1955 examination for separation from service are 
negative for any complaints or findings of a leg injury and 
on clinical evaluation his lower extremities were described 
as normal.  This evidence weighs against the veteran's claim.  

The veteran filed his initial claim for service connection 
for leg problems in July 2004, almost fifty years after 
service and reported receiving treatment from the VA.  VA 
treatment records dated from 2002 to 2004 were obtained.  In 
an April 2004 review of his musculoskeletal system it was 
noted that he had no joint pain and no history of morning 
swelling or stiffness.  On physical examination no 
abnormalities of his extremities were reported and the 
veteran made no reference to any chronic leg problems or 
injury during service.  The Board finds that this evidence 
also weighs heavily against the veteran's claim.  

VA treatment records dated in June 2004 note the veteran had 
hypertension and breathing problems and he complained of pain 
in his calves when walking.  There was no reference to any 
problems from service.  In July 2004 he was noted to have 
intermittent claudication symptoms and mild occlusive disease 
in his lower extremities.  In October 2004, when seen to 
evaluate his hypertension, he denied having any chronic 
problems or pain.  He did indicate he had been unloading 
boxes and had some mild back pain.  There was no reference to 
service and he was considered to have peripheral vascular 
disease with intermittent claudication symptoms which the 
veteran reported was controllable.  He reported that he was 
feeling all right at the time of the examination.  Again, 
there was no reference to service and the veteran's leg 
complaints were considered to be related to peripheral 
vascular disease rather than a chronic right leg disorder.  
The Board considers this evidence to also weigh heavily 
against the veteran's claim for service connection.  

VA examinations were also conducted in March and April 2005.  
At the time of the March 2005 examination, the veteran 
reported having right leg numbness and that he had injured 
his knee while in a cattle truck.  He related he was pushed 
and fell down twisting his knee.  He complained of constant 
numbness and had normal muscle tone and a normal gait on 
examination.  He was considered to have neuropathy and was 
referred to a physiatrist to rule out a nerve dysfunction.  
This examination was conducted in April 2005.  The veteran 
related that it happened in service, but that no one had seen 
him before because he was not concerned about it.  The 
examiner considered the veteran's reported history and noted 
his complaints of dysesthesia and numbness, but the 
examination showed no weakness and the area of numbness did 
not seem to be affected by any nerve of the lower extremity.  
While some decreased sensation was noted, it was not felt to 
be a typical peripheral neuropathy nerve distribution and the 
examiner reported that he did not have a diagnosis for the 
veteran.  

While the examiner did not have the veteran's claims file, he 
accepted the veteran's history and on examination found no 
disability for which a diagnosis could be provided.  The 
Board finds this medical evidence to weigh heavily against 
the veteran's claim.  In addition, the Board notes that the 
veteran was not shown to complain of leg problems from 
service when seen for VA treatment over a period of years 
from 2002 to 2004 and that the first time he reported 
problems from service was when he was examined in regard to 
his service connection claim, many years after service.  Even 
accepting his history, the examiner did not identify a 
disability that could be related to service or an event of 
service origin.  This medical evidence weighs against the 
veteran's claim.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the 
veteran no doubt feels his current right leg complaints are 
related to service, there is no competent evidence to support 
his claim. 

For the reasons discussed, the Board finds there is no 
objective medical evidence that the veteran currently has a 
right leg disorder that is related to service or any event of 
service origin.  Under the law, the evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed in order for his claim for service 
connection to be granted.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his claimed right leg disorder.  The veteran 
is not shown to have a right leg disorder that had its onset 
or is otherwise related to service. Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied. 


ORDER

Entitlement to service connection for a right leg disorder is 
denied



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


